Order entered March 11, 2014




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-13-01106-CV

                         NICHOLAS PETROLEUM, INC., Appellant

                                                 V.

                   MID-CONTINENT CASUALTY COMPANY, Appellee

                       On Appeal from the 160th Judicial District Court
                                    Dallas County, Texas
                              Trial Court Cause No. 11-02336

                                             ORDER
       We GRANT appellant’s March 10, 2014 unopposed motion for an extension of time to

file a reply brief. Appellant shall file its reply brief on or before March 24, 2014.


                                                       /s/    ADA BROWN
                                                              JUSTICE